



COURT OF APPEAL FOR ONTARIO

CITATION: Rumanek & Company Ltd. v.
    Abuomar, 2019 ONCA 908

DATE: 20191115

DOCKET: C66687

Simmons, Pardu and Nordheimer
    JJ.A.

BETWEEN

Rumanek &
    Company Ltd. (Equitable Receiver for Xuan Luu)

Applicant (Respondent)

and

Mohamed
    Abuomar also known as Mohamed Abu-Omar also known

as
    Mohamed A.R. Abuomar also known as Mohamed A. Abu-Omar

and
    Horya El-Rakeb

Respondents (Appellants)

Mohamed Abuomar, acting in person

Horya El-Rakeb, acting in person

Timothy Morgan, for the respondent

Heard: November 8, 2019

On appeal
    from the order of Justice Douglas K. Gray of the Superior Court of Justice, dated
    March 11, 2019, with reasons reported at 2019 ONSC 1589.

APPEAL BOOK ENDORSEMENT

[1]

The appellants appeal from an order for sale
    under the
Partition Act
, R.S.O.
    1990, c. P.4
. Under s. 7 of the
Partition Act
this appeal
    lies to the Divisional Court. The appeal is therefore quashed for want of
    jurisdiction.

[2]

Costs of the appeal are to the respondent on a
    partial indemnity scale fixed in the amount of $10,000 inclusive of
    disbursements and taxes.


